internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-117258-02 cc psi b7 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend university invention date state x y z manufacturer a b c tam-117258-02 issue s whether taxpayer is entitled to capital_gains treatment under sec_1235 of the internal_revenue_code for royalties received from university conclusion taxpayer is entitled to capital_gains treatment under sec_1235 for royalties received from university which are in exchange for all substantial rights in the patent to invention facts taxpayer has been a professor at university since date university is part of the state university system taxpayer’s responsibilities have involved teaching conducting research and administrative tasks in varying degrees with between fifty and one hundred percent of taxpayer’s efforts devoted to research during any given academic term taxpayer receives a salary for taxpayer’s employment with university the collective bargaining agreement to which taxpayer is a party incorporates state’s administrative code provisions relating to inventions by university employees the state administrative code provides in part that an invention which is made in the field or discipline in which the employee is employed by university or by using university support is the property of university and the employee shall share in the proceeds therefrom it further directs the university vice president to conduct an investigation which assesses the respective equities of the inventor and university in the invention and determines its importance and the extent to which university should be involved in its protection development and promotion the vice president will then inform the inventor of university’s decision on whether or not to assert rights in the invention if university wishes to own the invention the division between university and the inventor of proceeds generated by the licensing or assignment of patent rights or trade secrets will be set out in a written contract between university and the inventor if university decides to not exercise its rights the invention becomes the sole property of the employee in the course of taxpayer’s research taxpayer developed invention taxpayer filed patent applications for invention taxpayer then executed assignment agreements which assigned taxpayer’s interest in the patent applications to university taxpayer also entered into a royalty distribution agreement with university regarding invention the royalty agreement provided that taxpayer would receive x percent of the first dollar_figurey in royalties resulting from university's licensing of the patents and z percent of royalties in excess of dollar_figurey university licensed the patents to manufacturer who has produced invention for sale taxpayer’s share of the royalties paid_by manufacturer for the years in question amounts to dollar_figurea dollar_figureb and dollar_figurec respectively university has treated these amounts as royalty payments and not as part of taxpayer’s salary tam-117258-02 law and analysis sec_1235 provides that a transfer other than by gift inheritance or devise of property consisting of all_substantial_rights_to_a_patent or an undivided_interest therein which includes a part of all such rights by any holder shall be considered the sale_or_exchange of a capital_asset held for more than year regardless of whether or not payments in consideration of such transfer are -- payable periodically over a period generally coterminous with the transferee's use of the patent or contingent on the productivity use or disposition of the property transferred sec_1235 defines a holder as any individual whose efforts created such property or any other individual who has acquired his interest in such property in exchange for consideration in money_or_money's_worth paid to such creator prior to actual reduction to practice of the invention covered by the patent if such individual is neither-- a the employer of such creator nor b related to such creator within the meaning of sec_1235 sec_1_1235-1 of the income_tax regulations provides that payments received by an employee as compensation_for services rendered as an employee under an employment contract requiring the employee to transfer to the employer the rights to any invention by such employee are not attributable to a transfer to which sec_1235 applies however whether payments received by an employee from his employer under an employment contract or otherwise are attributable to the transfer by the employee of all_substantial_rights_to_a_patent or an undivided_interest therein or are compensation_for services rendered the employer by the employee is a question of fact in determining which is the case consideration shall be given not only to all the facts and circumstances of the employment relationship but also to whether the amount of such payments depends upon the production sale or use by or the value to the employer of the patent rights transferred by the employee if it is determined that payments are attributable to the transfer of patent rights and all other requirements under sec_1235 are met such payments shall be treated as proceeds derived from the sale of a patent sec_1_1235-2 states that the term patent means a patent granted under the provisions of title of the united_states_code or any foreign patent granting rights generally similar to those under a united_states patent it is not necessary that the patent or patent application_for the invention be in existence if the requirements of sec_1235 are otherwise met initially it appears that taxpayer is entitled to sec_1235 treatment sec_1235 allows long term capital_gains treatment for payments received for the transfer by a holder of all_substantial_rights_to_a_patent it is undisputed that taxpayer qualifies as a holder under sec_1235 as it was taxpayer’s efforts that created invention however because invention arose from taxpayer’s employment with university the requirements of tam-117258-02 sec_1_1235-1 must be satisfied all of the facts and circumstances of the employment relationship must be considered to determine whether payments to taxpayer were compensation_for services or payment for the transfer of taxpayer’s patent rights also whether the amount of payments depends on the production sale use or value of the patent must be considered in 40_tc_552 the taxpayer was employed as an engineer responsible for the design of aircraft engines his employment contract stated that if the taxpayer invented anything related to aircraft engines or accessories all said inventions and improvements shall belong to and be the sole and exclusive property of employer in and for all countries of the world id pincite the taxpayer invented several things many of which his employer selected to have assigned to it id pincite the taxpayer patented these inventions assigned them to his employer and received various additional payments id his employer treated these additional_amounts as royalties rather than including them in with the taxpayer’s regular salary id pincite the tax_court rejected the commissioner’s argument that because of the quoted language in the taxpayer’s employment contract the taxpayer never owned any substantial rights to transfer id pincite further the taxpayer was not hired to invent because he was hired to apply his inventive ability rather than to invent a specific product and was therefore permitted to treat the royalty payments as long term capital_gains under sec_1235 id pincite in 40_tc_841 the taxpayer also was employed as a design engineer for an aircraft company the taxpayer’s employment contract contained similar language as in chilton about inventions the tax_court found no substantial difference between mcclain and chilton stating that the taxpayer had an even better claim under sec_1235 because the taxpayer in chilton had been hired to improve engine designs and develop new ones in contrast the tax_court rejected the taxpayer’s sec_1235 argument in 66_tc_244 beausoleil involved an invention incentive program in which employee inventions earned points toward reward plateaus the tax_court found that there was no connection between the eventual achievement award money and the assignments of the rights to individual inventions id pincite further the employer treated these awards as salary id the payments also bore no relation to the usefulness of the invention id pincite the payments were given ordinary_income treatment id the u s court_of_appeals for the second circuit in applying these cases also stressed that an important factor to consider in receiving sec_1235 treatment is whether the payments would continue beyond the employment relationship for the entire life of the patent see 835_f2d_431 2d cir the facts of taxpayer’s case are essentially equivalent to the facts of chilton and mcclain looking to the facts and circumstances of the employment relationship the payments in question are connected to the transfer of the rights to invention rather tam-117258-02 than compensation_for services the compensation received for the rights to invention are in addition to and separate from taxpayer’s salary pursuant to a separate agreement with university taxpayer executed a separate assignment of rights document as well university treats the payments as royalties and not as salary it appears that the right to continued receipt of these payments is not contingent on continued employment with university the amount of the payments received by taxpayer are dependent on the use or value of the licensing of the patent the royalty agreement provides that the amount of the payment is a percentage of what university receives in royalties from its licensing of the patent the amount received varied substantially during the years in question there is a question of whether the provisions of the state administrative code pertaining to research at university preclude taxpayer from ever having acquired any interest in invention if this were so sec_1235 treatment would be precluded because taxpayer would have no rights to transfer the well established principle is that initial patent rights vest with the inventor see u s c sec_111 990_f2d_1237 fed cir 83_f3d_403 fed cir an invention presumptively belongs to its creator the federal patent act leaves no room for states to supplement the national standard for inventorship see 196_f3d_1366 fed cir therefore the field of federal patent law preempts any state law that purports to define rights based on inventorship id state contract and property law may govern with respect to determining who has acquired rights from the inventor but it cannot supplant the creation of such rights under federal_law there is no dispute that university acquired a property interest in invention from taxpayer but state statutes cannot operate to extinguish inventorship the provisions in the state administrative code should be read as having the same effect as similar contract provisions in the cases cited above any other reading would leave the statute preempted this reading is consistent with the reading of the administrative code itself which acts as a handbook of university policy because university is an organ of state the policies of university have been codified along with the policies of all the schools in the state university system the state administrative code has been included in the collective bargaining agreement between university professors and university the state administrative code sections themselves do not appear to attempt to abrogate the inventor’s initial property rights the provisions are contractual in nature calling for the assignment of rights in order to share in the proceeds university must exercise its rights if it wishes to take full ownership of a particular invention in situations in which university decides not to obtain a particular invention the employee may keep it this reading is consistent with the submitted opinion of the university office of general counsel thus even if state law could extinguish any possible rights an employee may acquire through creation of an invention this statute does not do that tam-117258-02 it is of no concern that the transfer of rights to future inventions took place in the adoption of taxpayer’s employment contract sec_1_1235-2 states that the patent need not be in existence at the time of the transfer for sec_1235 to apply in an analogous case regarding an independent_contractor the tax_court explained the relating back concept see gilson v commissioner t c memo t he taxpayer’s obligation from the outset to assign his invention to the other party does not render unavailable the benefits of sec_1235 - - it is unimportant whether the contract to assign is viewed as executory so that no ‘transfer’ occurs until formal assignment and payment or whether the payment is viewed as relating back to the previous transfer of patent rights id it is irrelevant for the purposes of sec_1235 whether the substantial rights are viewed as having been transferred in the original employment contract or in the later assignment document for the foregoing reasons we conclude that taxpayer is entitled to capital_gains treatment under sec_1235 for royalty payments received in exchange for all substantial rights to the patents for invention caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
